Abatement Order filed October 4, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00710-CR
                                   ____________

                      CHRISTIAN SENDEJAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                      Trial Court Cause No. 14CR0535

                            ABATEMENT ORDER

      Appellant was represented by retained counsel in the trial court but is not
represented by counsel on appeal. The clerk’s record contains a letter from
appellant’s wife asking the trial court to appoint a lawyer to represent appellant on
appeal. This court is unaware whether appellant is entitled to appointment of counsel
and to proceed without the payment of costs.

      Accordingly, we ORDER the judge of the 122nd District Court to
immediately conduct a hearing at which appellant and counsel for the State shall be
present to determine whether appellant desires to prosecute his appeal, and, if so,
whether appellant is indigent and, thus entitled to appointed counsel and a free
record. The judge shall appoint appellate counsel for appellant, if necessary. The
judge shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a record of the hearing
and a supplemental clerk’s record containing the findings and conclusions. Those
records shall be filed with the clerk of this court by November 3, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM




                                           2